Citation Nr: 1105506	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection for 
hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  In support of his claim, the Veteran submitted 
four lay statements from family and friends who knew the Veteran 
prior to his service in Vietnam.  All four individuals stated 
that they noticed a decrease in the Veteran's ability to hear 
upon his return from Vietnam and that the Veteran's hearing 
steadily declined since that time.  The Veteran has consistently 
maintained throughout the course of his appeal that the onset of 
his hearing loss is related to in-service acoustic trauma.  

At a VA examination in January 2007, the Veteran reported a 
history of in-service noise exposure and no occupational noise 
exposure.  The examiner reviewed the Veteran's service treatment 
records (STRs) and opined that the Veteran's current hearing loss 
was less likely than not due to military noise exposure.  The 
examiner based this opinion solely on the finding that the 
Veteran's separation examination indicated normal hearing at the 
time of discharge from service.  

Critically, however, a more in-depth review of the Veteran's STRs 
shows that the Veteran's hearing at discharge may not have been 
accurately recorded, or may have not actually been tested at all, 
when compared to the audiometric findings noted on the entrance 
examination in 1968.  Specifically, the audiometric findings on 
the induction examination in June 1968 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
15
5
15

At 6000 Hz, the pure tone threshold in decibels was 45 in the 
right ear and 20 in the left ear.  Based on this audiogram, there 
was definitely some loss of hearing noted on entry into service, 
particularly at 6000 Hz in the right ear, although the level of 
hearing loss at that time was not considered a disability for VA 
compensation purposes.  However, when this audiogram is compared 
to the audiogram at discharge, it appears that the Veteran's 
hearing actually improved, despite the Veteran's report of in-
service acoustic trauma and his specific reports of a noticeable 
hearing deficit.  Specifically, the audiometric findings on the 
separation audiogram in June 1971 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Pure tone thresholds were not tested at 3000, 6000 or 8000 Hz.  

The VA examiner did not consider the totality of the evidence, 
and in particular, the differences between the pre-service and 
exit audiograms.  Additionally, the examiner did not consider the 
Veteran's statement regarding the onset of his hearing loss, 
which is supported by at least four of his friends and family 
members.  

Finally, the STRs show that the Veteran was treated for malaria 
during service.  Importantly, treatment for the malaria included 
quinine, and the VA examiner in January 2007 did not comment on 
whether the hearing loss and tinnitus could have occurred as a 
result of quinine ototoxicity.  Although the Veteran did not 
raise this theory of entitlement, it is the responsibility of VA 
to address all possible theories of entitlement to the benefit 
sought.  

Given the Veteran's statement regarding the onset of his hearing 
loss and tinnitus, the lay statements provided, the Veteran's 
history of noise exposure, the audiometric findings at entry into 
service, and treatment for malaria in service, another VA 
examination is necessary to determine whether the Veteran's 
hearing loss and/or tinnitus are at least as likely as not 
related to service.  The Veteran is competent to report the onset 
of tinnitus and diminished hearing acuity in service, as this 
requires only personal knowledge, not medical expertise, as it 
comes to him through his senses; and, as such, that the examiner 
must specifically address the Veteran's report of his hearing 
loss having first manifested during his period of active service 
in determining whether his current hearing loss is related to 
active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the examiner did not comment on 
the veteran's report of in-service injury and instead relied on 
the absence of evidence in the veteran's service medical records 
to provide a negative opinion).  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in January 2007, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
etiology of any current hearing loss and tinnitus.  That was not 
accomplished with respect to the January 2007 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information (not already of record) 
concerning assessment/treatment for hearing 
loss and tinnitus since his discharge from 
service.  With appropriate authorization from 
the Veteran, request all private treatment 
records of the Veteran relevant to his claim 
of service connection for hearing loss and 
tinnitus that have not been previously 
obtained.  These should include, but are not 
limited to, audiograms and any memoranda or 
other treatment records containing evidence 
regarding a possible etiology of the 
Veteran's hearing loss and tinnitus.  If the 
Veteran reports VA treatment for hearing loss 
or tinnitus, these records should also be 
obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA 
audiological examination to include ear 
disease as provided by VBA Training Letter 
No. 09-05 (Aug. 5, 2009) to ascertain the 
current nature, severity, and likely etiology 
of his bilateral hearing loss and tinnitus.  
The examiner must be provided with the claims 
folder, to include a copy of this remand, for 
review in conjunction with the examination.  
The examiner must first determine, based on 
all testing deemed necessary, whether the 
Veteran currently has hearing loss that meets 
VA criteria for consideration as a 
disability.  See 38 C.F.R. § 3.385.  Then, 
following a review of the relevant medical 
evidence in the claims file, the medical 
history, the lay history of continuity of 
symptoms since service (including that set 
forth above), and the results of clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not (50 
percent or more likelihood) that any current 
hearing loss and/or tinnitus is causally 
related to the Veteran's active duty.  
Because the Veteran is competent to report 
the onset of diminished hearing acuity and 
ringing in the ears in service, as this 
requires only personal knowledge, not medical 
expertise, as it comes to him through his 
senses, the examiner must specifically 
address the Veteran's credible reports of 
excessive noise exposure in service and of 
experiencing hearing loss since active 
service in determining whether his current 
hearing loss is related to active service 
including, but not limited to excessive 
noise exposure or the use of quinine to 
treat malaria in service.  The examiner 
should also address the significance of the 
differences between the hearing acuity shown 
at entry to service and upon discharge.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  Then, readjudicate the Veteran's claims 
of service connection for hearing loss and 
tinnitus.  If any benefit sought on appeal 
remains denied, provide the Veteran with an 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


